A statement by a person against whom a debt existed, but which was barred by the statute of limitations and an insolvent’s discharge, that he felt in honor bound to pay the debt, and would pay it, but he wanted another year’s successful business before he could commence paying, is a conditional promise to pay the debt, and performance of the condition must be shown, to authorize a recovery on such promise.
Evidence of ability on the part of the debtor to pay, not having reference to the year’s business referred to in the promise, is neither sufficient, nor competent, to show the condition performed.
A promise not made to the creditor, nor to any one acting in his behalf, is not sufficient to revive a debt so barred.
(S. C., 11 Barb. 254; 9 N. Y. 85.)